Mr. Justice Tantis delivered the opinion of the court: Plaintiff herein seeks an award from the State for injuries alleged to have been suffered by him while serving as a private in Troop E, 106th Cavalry of the Illinois National Guard. The complaint alleges that on August 2,1926 a horse that plaintiff was riding while engaged in his military duties became unmanageable and fell, with its full weight upon claimant’s right foot and leg, causing injuries to the bone of the leg and foot; that he learned on November 26, 1929 that the injury to his foot and leg was or might be of a permanent nature. Plaintiff states that on December 25,1929 he was advised by his uncle, D. T. McNish, a past officer of the American Legion that if he had a permanent injury he should make a claim with the State of Illinois for compensation; that on March 7, 1930 he wrote to the Hon. Carlos E. Black, Adjutant General of the State of Illinois, setting forth the nature of his permanent injuries and asked what should be done to obtain compensation; that on March 11, 1930 the Adjutant General wrote instructing him to obtain the services of an attorney and present his claim for compensation to the Court of Claims, Springfield, Illinois; that on said date of March 11, 1930 plaintiff moved from his home at Champaign, Illinois to Mansfield, Illinois, where he resided for approximately five months, and for which change of address no forwarding instructions were given to the Champaign Post Office for several days subsequent to March 11th. The instructions contained in the Adjutant General’s letter finally came to plaintiff’s attention however according to his complaint, for in September,-1931 he talked with Capt. Gehr and ,Was then advised by the latter that it would be necessary for him to obtain the services of an attorney to present his claim to the Court of Claims, and was then shown a copy of the Adjutant General’s letter of March 11, 1930. Plaintiff states that in July 1934 he secured the services of an attorney for the purpose of presenting his claim to the Court of Claims and again talked with Capt. Gehr about the matter; that correspondence was again had with the Adjutant General’s Office and the instructions contained in.the latter’s letter of March 11, 1930 were communicated anew to claimant; said communication being turned over to plaintiff by his attorney. - Eventually on March 1,1935 this claim was filed. Respondent has filed a motion to dismiss the claim under the provisions of Section 10 of the Act creating the Court of Claims which provides: “Every claim against the State, cognizable by the Court oí Claims, shall-be forever barred unless the claim is filed with the Secretary of the Court within five years after the claim first accrues.” Plaintiff was fully advised and had ample opportunity to file his claim within the time-limit provided by law. Having failed to do so and not coming within any exception to the provisions of said limitation, the motion by respondent is allowed and the claim is dismissed.